UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1199



DIANA M. CAMPITELLI,

                                              Plaintiff - Appellant,

          versus


THOMAS L. OSBORNE; MARJORIE D. NESBITT,
Administrator, Human Resources; E. KENNEDY,
President, Kennedy Personnel Services; STEPHEN
KENNEDY; GISELE M. MATHEWS, Assistant Attorney
General, MDOT,

                                             Defendants - Appellees,

          and


PARRIS N. GLENDENING, Governor,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
2796-L)


Submitted:   April 27, 2001                 Decided:   August 8, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Diana M. Campitelli, Appellant Pro Se. John Charles Bell, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Diana M. Campitelli appeals district court’s order denying her

motion for default judgment against several unserved parties in

this civil action.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We deny leave to proceed in forma pauperis and dismiss the

appeal as interlocutory.   Campitelli’s pending motions for stay or

for temporary restraining orders are denied.   The motion for abey-

ance is denied and the motion to expedite this appeal is denied as

moot. We decline to order production of transcripts at the govern-

ment’s expense and decline to issue a writ of mandamus.   We find no

grounds for the suspension or disbarment of Maryland Attorney

General J. Joseph Curran, Jr., or any of the members of his staff.

Campitelli’s motion seeking suspension or disbarment is therefore

denied. Appellees’ motion to dismiss is granted. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                          DISMISSED


                                  3